COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Lox Gorme v. The State of Texas

Appellate case number:    01-12-00551-CR

Trial court case number: 1272297

Trial court:              179th District Court of Harris County

         This case was abated and remanded to the trial court to determine whether five exhibits
were lost or destroyed and whether any exhibits that were lost or destroyed could be replaced.
The court reporter has filed a reporter’s record of the trial court’s December 12, 2012 hearing on
the abatement order. The reporter’s record shows that the trial court found that the exhibits were
lost or destroyed, determined that they could be replaced with copies that accurately duplicated
with reasonable certainty the original exhibits, and adopted replacement copies of the exhibits.
See TEX. R. APP. P. 34.6(f)(4). Accordingly, we REINSTATE this case on the Court’s active
docket.

        In the abatement order, we directed the court reporter to file an exhibit volume to the
reporter’s record containing the replaced exhibits within 25 days of the date of the order. The
court reporter filed an exhibit volume of the December 12, 2012 hearing; however, the exhibit
volume does not include the five replaced exhibits. Accordingly, we direct the court reporter to
supplement the reporter’s record with an exhibit volume containing the following exhibits:
           1. Photograph,
           2. Photograph,
           3. Photograph,
           4. Pathological Diagnoses, and
           5. Pre-Sentence Investigation.
The court reporter is directed to file the supplemental exhibit volume within 14 days of the date
of this order.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: May 20, 2014